SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): August 26, 2009 Optimal Group Inc. (Exact Name of Registrant as Specified in its Charter) Canada (State or Other Jurisdiction of Incorporation) 0-28572 98-0160833 (Commission File Number) (IRS Employer Identification No.) 3500 de Maisonneuve Blvd. West, 2 Place Alexis-Nihon, Suite 800 Montreal, Quebec, Canada H3Z 3C1 (Address of Principal Executive Offices, Including Zip Code) (514) 738-8885 (Registrant’s Telephone Number, Including Area Code) 2 ITEM 7.01 REGULATION FD DISCLOSURE On August 26, 2009, the Registrant issued a press release and filed a Material Change Report with the Canadian Securities Administrators. A copy of the press release is attached hereto as Exhibit 99.1 and a copy of the Material Change Report is attached hereto as Exhibit 99.1. The information furnished under Item 7.01 of this Current Report on Form 8-K, including Exhibits 99.1 and 99.2, shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits. The following Exhibits are furnished as part of this Report on Form 8-K: Exhibit
